Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-4, 15, 20-21 and 58, drawn to a stable chondroprogenitor cell line or stable osteochondro-progenitor cell line that express less aggrecan (ACAN), type II collagen (COL2A1), SOX9, matrilin-3 (MATN3), and/or lubricin (PRG4) relative to chondrocyte derived from healthy adult tissue, and a kit comprising said cell line.
Group II, claim(s) 22-23, drawn to a method for producing a stable human cartilage-derived progenitor cell line by enzymatically digesting cartilaginous tissue, enriching the cells by differential adhesion to fibronectin in culture and stabilizing the cells by infection with an SV-40 retroviral vector.
Group III, claim(s) 47-48, 51-52, 54 and 64, drawn to a method for repairing or regenerating cartilaginous tissue or treating a degenerative bone disease in an individual by administering cells from the cell line of claim 1 to the individual.
.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Upon election of group I, Applicant is required to select one species from item (a) to item (k) in claim 4.
 
Upon election of group II, Applicant is required to select one species (one type of cartilage-related disease) from claim 23.

Upon election of group III, Applicant is required to select one species from the following (From claim 47):
Repairing or regenerating cartilaginous tissue,
Treating a degenerative bone disease.

Upon election of group III, Applicant is required to select one species, i.e. one type of degenerative bone disease, from claim 47.

Upon election of group III, Applicant is required to select one species, i.e. one type of degenerative cartilage disease, from claim 51.
Upon election of group III, Applicant is required to select one species, i.e. one type of degenerative bone disease, from claim 54.
The degenerative bone disease selected from claims 47 and 54 has to be the same.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 3-4, 15, 20-23, 47, 52, 56, 58 and 64.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III-IV lack unity of invention because even though the inventions of these groups require the technical feature of group I, i.e. a stable chondroprogenitor cell line that express less aggrecan (ACAN), type II collagen (COL2A1), SOX9, matrilin-3 (MATN3), and/or lubricin (PRG4) relative to chondrocyte derived from healthy adult tissue, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Noble et al., 2015 (US 20150240208 A1, IDS).  Noble discloses an isolated population of chondrocyte precursor cells wherein 1% or less of the cells express Oct4, Nanog and/or TRA-1-th of the cells staining positive for Type II collagen or aggrecan, or less than 1% is preferred (e.g. [0103]).  Thus, there is no special technical feature that is contributed by the instant invention over the prior art.  
Group II and group I and III-IV lack unity of invention because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632